Citation Nr: 1035658	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
calcific tendonitis of the left shoulder.

2.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
calcific tendonitis of the right shoulder.

3.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
postoperative gastrointestinal residuals.

4.  Entitlement to service connection for calcific tendonitis of 
the right shoulder.

5.  Entitlement to service connection for postoperative 
gastrointestinal residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1999.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is associated with the 
claims folder.  The record was held open for a period of 60 days 
to afford the Veteran an opportunity to submit additional 
evidence.  

In May and June 2010, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal.  In a June 2010 statement, the Veteran 
submitted a waiver of RO jurisdiction of such evidence.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  38 C.F.R. § 20.1304 (2009).






FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied the 
Veteran's claim of service connection for calcific tendonitis of 
bilateral shoulders; although notified of the denial, the Veteran 
did not initiate an appeal.

2.  None of the new evidence associated with the claims file 
since the September 2001 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for calcific tendonitis of the left shoulder, 
or raises a reasonable possibility of substantiating the claim 
for service connection for calcific tendonitis of the left 
shoulder.

3.  New evidence associated with the claims file since the 
September 2001 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for calcific tendonitis of the right shoulder, or raises a 
reasonable possibility of substantiating the claim for service 
connection for calcific tendonitis of the right shoulder.

4.  In an October 2002 rating decision, the RO denied the 
Veteran's claim of service connection for a gastrointestinal 
condition; although notified of the denial, the Veteran did not 
initiate an appeal.

5.  New evidence associated with the claims file since the 
October 2002 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for a gastrointestinal condition, or raises a reasonable 
possibility of substantiating the claim for service connection 
for a gastrointestinal condition.

6.  A right shoulder disorder, currently diagnosed as rotator 
cuff tendonitis, is causally related to active service.

7.  A postoperative gastrointestinal disorder, currently 
diagnosed as gastroesophageal reflux disease (GERD), is causally 
related to active service.


CONCLUSIONS OF LAW

1. The September 2001 RO rating decision that denied the 
Veteran's claim for service connection for calcific tendonitis of 
bilateral shoulders is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's September 2001 denial is 
not new and material, the criteria for reopening the Veteran's 
claim for service connection for calcific tendonitis of the left 
shoulder have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  As evidence received since the RO's September 2001 denial is 
new and material, the criteria for reopening the Veteran's claim 
for service connection for calcific tendonitis of the right 
shoulder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

4. The October 2002 RO rating decision that denied the Veteran's 
claim for service connection for a gastrointestinal condition is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

5.  As evidence received since the RO's October 2002 denial is 
new and material, the criteria for reopening the Veteran's claim 
for service connection for a gastrointestinal condition have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

6.  A right shoulder disorder, diagnosed as rotator cuff 
tendonitis, was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

7.  A postoperative gastrointestinal disorder, diagnosed as GERD, 
was incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As an initial matter, the Board has reopened and granted the 
Veteran's claims of entitlement to service connection for right 
shoulder calcific tendonitis and postoperative gastrointestinal 
residuals.  Thus, no additional discussion of VA's duty to notify 
and assist is necessary with respect to those issues.

As for the petition to reopen the claim of entitlement to service 
connection for calcific tendonitis of the left shoulder, the 
notice letter provided to the Veteran by the RO in November 2005 
included the criteria for reopening a previously denied claim of 
entitlement to service connection for calcific tendonitis of the 
left shoulder, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.

With respect to the Dingess requirements, in December 2008, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment and personnel 
records as well as VA treatment records.  The Veteran submitted 
written statements discussing his contentions and treatment 
records from David Grant Medical Center.  He was also provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned in May 2010.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the May 2010 hearing, the undersigned 
discussed the Veteran's claim for benefits and the need to submit 
or identify new and material evidence to reopen the claim of 
service connection currently on appeal.  Moreover, neither the 
Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor has identified any 
prejudice in the conduct of the Board hearing.  By contrast, the 
hearing focused on the elements necessary to substantiate the 
claim, to include that new and material evidence consisted of 
current evidence of a left shoulder disorder.  The Veteran, 
through his testimony, also demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim for 
benefits.  As such, the Board finds that, consistent with Bryant, 
the undersigned Veterans Law Judge complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate 
the claim based on the current record.

VA need not conduct an examination with respect to the claims of 
whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant had 
not presented new and material evidence.)  Therefore, a remand 
for a VA examination is not warranted for this matter.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claims

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, the 
next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  

In an initial March 2000 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for calcific 
tendonitis of bilateral shoulders, noting that although there was 
a record of in-service treatment for right shoulder calcific 
tendonitis, no permanent residual or chronic disability subject 
to service connection was shown in service treatment records or 
demonstrated by evidence following service.  It was further noted 
that evidence did not demonstrate the existence of a current left 
shoulder disability and, if such were shown to exist, its 
possible relationship to service.  In a September 2001 rating 
decision, the RO readjudicated the Veteran's claim as required 
after the passage of the VCAA.  The RO again denied the claim, 
indicating that there was no evidence of a left shoulder disorder 
in service or currently as well as no evidence of a current right 
shoulder disorder even though he was treated for right shoulder 
tendonitis in service. 

In an October 2002 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a gastrointestinal 
condition.  It was noted that service treatment records did not 
show a chronic condition related to the gastrointestinal tract.  
The RO also found that current treatment records failed to show 
any treatment for a condition of the gastrointestinal tract.  

Although notified of the September 2001 and October 2002 denials, 
the Veteran did not initiate an appeal of either determination.  
As such, those decisions are final as to the evidence then of 
record, and are not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In September 2005, the Veteran again claimed entitlement to 
service connection for gastrointestinal and bilateral shoulder 
disorders.

This appeal arises from the RO's February 2006 rating decision 
that found no new and material evidence had been submitted to 
reopen the Veteran's claims for service connection for post 
operative gastrointestinal residuals and for calcific tendonitis 
of the bilateral shoulders.  Regardless of the RO's actions, the 
Board must still determine whether new and material evidence has 
been submitted in these matters.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).

I.  Calcific Tendonitis of the Left Shoulder

Evidence added to the claims file since the September 2001 denial 
includes statements from the Veteran and his representative; 
copies of service treatment records; VA examination reports dated 
in September 2001 and December 2005; statements from VA 
physicians dated in July 2005, November 2006, May 2010, and June 
2010; VA treatment records dated from 2001 to 2010; and a May 
2010 Travel Board hearing transcript.

As an initial matter, copies of service treatment records are not 
considered "new" and are duplicative of evidence previously 
considered by the RO in the September 2001 rating decision.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  However, 
none of this evidence is "material" for purposes of reopening 
the claim of service connection for calcific tendonitis of the 
left shoulder.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the September 2001 
rating decision is either cumulative or redundant of the evidence 
of record or does not raise a reasonable possibility of 
substantiating the claim.  New evidence of record, specifically 
statements from physicians dated in July 2005, November 2006, and 
May 2010, referred to shoulder pain as well as shoulder 
complaints, noting that the complaints were related to the 
Veteran's service as they occurred while he was on active duty.  
However, the record still fails to identify any evidence of a 
current diagnosis of any left shoulder disorder.  Indeed, to the 
extent that the "new" evidence documents a diagnosis of left 
shoulder pain, the Board must emphasize that pain alone, without 
a diagnosed or underlying malady or condition, is not a 
disability for which service connection may be granted.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated 
and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 
2001).

Statements from the Veteran and his representative revealed 
repeated contentions that the Veteran suffers from a current left 
shoulder disorder incurred during his active service that onset 
in 1983.  Aside from the fact that these assertions are, 
essentially, cumulative of such other assertions as were 
previously of record, the Board emphasizes that testimony simply 
reemphasizing the position previously considered in the prior 
final rating decision is not new or sufficient to reopen the 
claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see also 
Anglin v. West, 11 Vet. App. 361, 368 (1998).

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim of service connection for 
calcific tendonitis of the left shoulder has not been received.  
As such, the requirements for reopening the claim are not met, 
and the September 2001 denial of the claim remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting new 
and material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

II.  Calcific Tendonitis of the Right Shoulder

Evidence added to the claims file since the September 2001 denial 
includes statements from the Veteran and his representative; 
copies of service treatment records; VA examination reports dated 
in September 2001 and December 2005; statements from VA 
physicians dated in July 2005, November 2006, May 2010, and June 
2010; VA treatment records dated from 2001 to 2010; and a May 
2010 Travel Board hearing transcript.

In July 2005 and November 2006 statements, N. L., M.D., a 
physician at David Grant Medical Center (DGMC) noted numerous in-
service documentation regarding right shoulder complaints and 
shoulder pain.  He further opined that those complaints were 
related to the Veteran's service as they were incurred while he 
was on active duty.  In a May 2010 statement, another DGMC 
physician, T. V., M.D., specified that a review of post-service 
treatment records showed the Veteran had right shoulder pain 
attributed to rotator cuff tendonitis.  During his May 2010 
hearing, the Veteran asserted that his claimed right shoulder 
disorder onset in 1983. 

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  This 
evidence is also "material", as it constitutes evidence which, 
by itself or when considered with previous evidence of record, 
relates to unestablished facts necessary to substantiate the 
claim, i.e., the existence of a current diagnosed right shoulder 
disorder and an indication of a causal relationship between the 
current right shoulder disorder, diagnosed as rotator cuff 
tendonitis, and active service.  Consequently, this evidence 
raises a reasonable possibility of substantiating the Veteran's 
claim of entitlement to service connection for calcific 
tendonitis of the right shoulder.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for entitlement to service connection for 
calcific tendonitis of the right shoulder are met.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

III.  Postoperative Gastrointestinal Residuals

Evidence added to the claims file since the October 2002 denial 
includes statements from the Veteran and his representative; 
copies of service treatment records; a December 2005 VA 
examination report; statements from VA physicians dated in July 
2005, November 2006, May 2010, and June 2010; VA treatment 
records dated from 2002 to 2010; and a May 2010 Travel Board 
hearing transcript.

An August 2003 VA esophagogastroduodenoscopy (EGD) report listed 
preoperative diagnoses of hematemesis and GERD and postoperative 
diagnoses of Schatzki's ring in the distal esophagus and hiatal 
hernia.  In July 2005 and November 2006 statements, N. L., M.D., 
noted numerous in-service documentation regarding gastro duodenal 
problems and gastrointestinal complaints.  He further opined that 
those complaints were related to the Veteran's service as they 
were incurred while he was on active duty.  In a May 2010 
statement, T. V., M.D., specified that a review of post-service 
treatment records showed the Veteran had chronic GERD.  During 
his May 2010 hearing, the Veteran asserted that his claimed 
gastrointestinal disorder onset in 1970.  In a June 2010 
statement, N. L., M.D., noted a diagnosis of GERD.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  This 
evidence is also "material", as it constitutes evidence which, 
by itself or when considered with previous evidence of record, 
relates to unestablished facts necessary to substantiate the 
claim, i.e., the existence of a current gastrointestinal disorder 
and an indication of a causal relationship between the claimed 
gastrointestinal disorder and active service.  Consequently, this 
evidence raises a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
postoperative gastrointestinal disorder.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for entitlement to service connection for 
a postoperative gastrointestinal disorder are met.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Claims for Entitlement to Service Connection

As the Board has reopened that Veteran's claims for entitlement 
to service connection for right shoulder and gastrointestinal 
disorders above, it will now adjudicate these matters on a de 
novo basis.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence. 38 
U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

As an initial matter, the Board notes that the post-service 
statements dated in July 2005, November 2006, May 2010, and June 
2010 from Drs. N.L. and T.V. discussed above reflected post-
service diagnoses of right shoulder rotator cuff tendonitis and 
GERD.  Shedden element (1) is therefore met.

Shedden element (2) is also satisfied as to this claim.    
Service treatment records detailed findings of right shoulder 
pain (April 1991), calcification in the soft tissue comparable to 
tendonitis (June 1991), chronic tendonitis (April 1993), calcific 
tendonitis of the right shoulder (July 1995 and May 1997), and 
right shoulder rotator cuff tendonitis (January 1998).  
Additional service treatment records reflected complaints of 
frequent indigestion (June 1980 and May 1997) as well as findings 
of reflux esophagitis (August 1980), epigastric discomfort (May 
1991), NSAID induced gastritis (June 1991), and adenomatous 
duodenal polyp (September 1991).  Based on the foregoing, in-
service incurrence of disease is therefore met as to the claimed 
right shoulder and gastrointestinal disorders.  

A finding of a nexus between the Veteran's current right shoulder 
and gastrointestinal disorders and in-service treatment for 
tendonitis and esophagitis is still needed to satisfy Shedden 
element (3).  As noted above, in July 2005 and November 2006 
statements, Dr. N. L. discussed numerous in-service documentation 
regarding gastro duodenal problems and gastrointestinal 
complaints as well as shoulder complaints and shoulder pain.  He 
further opined that those complaints were related to the 
Veteran's service as they were incurred while he was on active 
duty.  The subsequent statement from Dr. T.V. clearly associates 
the Veteran's current gastrointestinal complaints and right 
shoulder pain to gastroesophageal reflux disease and tendonitis.  
In other words, coupled together, and resolving all doubt in his 
favor, these statements link the Veteran's currently diagnosed 
gastroesophageal reflux disease and right shoulder tendonitis to 
his active service.

Evidence of record further showed complaints of right shoulder 
and gastrointestinal disorders that were incurred during and 
persisted after active service.  The Board notes that the 
Veteran's complaints are consistent with evidence of record.  The 
undersigned also found the Veteran's testimony during the May 
2010 hearing to be credible.  Dalton v. Nicholson, 21 Vet. App. 
23, 38 (2007) (as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of the veteran, and the veteran's demeanor when testifying at a 
hearing).  As a causal relationship between the Veteran's claimed 
disorders and his active service has been established, through 
medical evidence and his statements, Shedden element (3) is found 
to be satisfied.

Resolving any reasonable doubt in his favor and in view of the 
totality of the evidence, including the documented in-service 
treatment for a right shoulder and gastrointestinal disorders, 
the post-service medical findings of record, the July 2005, 
November 2006, and May 2010 VA medical opinions from VA 
physicians, and the Veteran's current complaints of a right 
shoulder and gastrointestinal disorders as well as his credible 
statements that these disorders began during and persisted after 
service, the Board finds that the evidence supports a finding 
that the Veteran's right shoulder and gastrointestinal disorders 
were incurred as a result of his service.  Significantly, there 
is also no evidence to the contrary.  Thus, the Board finds that 
the evidence of record is at least in equipoise, and therefore, 
affording the Veteran the benefit of the doubt, service 
connection for a right shoulder disorder, currently diagnosed as 
rotator cuff tendonitis, and for a gastrointestinal disorder, 
currently diagnosed as GERD, is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, 
the appeals are granted.

ORDER

New and material evidence has not been received in order to 
reopen a claim of entitlement to service connection for calcific 
tendonitis of the left shoulder.

New and material evidence has been received in order to reopen a 
claim of entitlement to service connection for calcific 
tendonitis of the right shoulder.

New and material evidence has been received in order to reopen a 
claim of entitlement to service connection for postoperative 
gastrointestinal residuals.

Entitlement to service connection for a right shoulder disorder, 
currently diagnosed as rotator cuff tendonitis, is granted.

Entitlement to service connection for a postoperative 
gastrointestinal disorder, currently diagnosed as GERD, is 
granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


